           Case 5:19-cv-00340-JSM-PRL Document 8-1 Filed 10/22/19 Page 1 of 1 PageID 37

       Proof of Publication
                              from the
       CITRUS COUNTY CHRONICLE
         Crystal River, Citrus County, Florida
                 PUBLISHED DAILY

STATE OF FLORIDA
COUNTY OF CITRUS
Before the undersigned authority personally appeared

Theresa Holland and/or Mary Ann Naczi and/or Mishayla                          Cribbs.Deborah
                                                                                                    4699-1016     WCRN
                                                                                                  5:19-cv-340-JSM/PRL     Notice to Claimants
Coffas
                                                                                                UNITED STATES DISTRICT COURT
                                                                                                MIDDLE DISTRICT OF FLORIDA
                                                                                                     OCALA DIVISION
                                                                                                       •IN ADMIRALTY'
                                                                                                Case No. 5:19-CV-340-JSM/PRL

                                                                    IN THE MATTER OF THE COMPLAINT FOR EXONERATION FROM OR UMITATION OF LIABIL
Of the Citrus Couniy Chronicle, a newspaper published               ITY BY DEBORAH CRIBBS. RANDOLPH CRIBBS. AND BWC CHARTERS. INC. AS OWNERS
daily at Crystal River, in Citrus County, Florida, that the         AND OWNERS PRO HAC VICE OFTHE 2016DIAMONDBACK AIRBOAT. BEARING HULL
                                                                    IDENTIFICATION NO. DKP13307H616.
attached copy of advertisement being a public notice in the         Petitioners,

matter of the                                                                             NOTICE TOCLAIMANTS OF COMPLAINT FOR
                                                                                        EXONERATION FROM ORUMITATION OF LIABILITY
                                                                        Notice Is given that theabove named Petitioners have tiled a Complaint, pursu
4699-1016 WCRN Cribbs. Deborah 5:19-cv-340-JSM/PRL                  ant to 46 U.S.C. §30505 et. seq. for exoneration from or limitation of liability for all
                                                                    claims for any damages orinjuries, arising outoforoccurring as a result ofan inci
Notice to Claimants UN1TKD     STATES     DISTRICT                  dent involving the 2016 Diamondback Airboat bearing hull identification number
                                                                    DKP13307H616 on the navigable waters ofCitrus County. Florida, onoraboutAugust
COURT      MIDDLE        DISTRICT         OF   FLORIDA   OCALA      21 2017.as more fully described in the Complaint.
DIVISION      "IN    ADMIRALTY"           Case No.   5:19-cv-340-      All persons having such claims must file their respective claims, asprovided in Sup-
                                                                    plemeniol-Outo-F oi theSubmental Rules, lotCe^n MwdW pnrt *Jqtrtime
JSM/PRL IN Till-; MATTER OF THE COMPLAINT FOR                       Claims of the Federal Rules of Civil Procedure, with the Clerk of this Court at the
                                                                    United States District Courthouse for theMiddle District ofFlorida 207 Northwes Sec
EXONERATION FROM OR                                                 ond Street Ocala, FL 34475 and must servea copy thereofon attorneys forPetition
                                                                    ers on or before the 31stDayof October. 2019or be defaulted.
                                                                      If any claimant desires to contest either theright to Exoneration From ortheright
                                                                    toUmitation ofLiability he shall file andserve ontheattorneys for Petitioners an an
Court, was published in said newspaper in the issues of             swer tothecomplaint onorbefore theaforesaid date unless his claim has included
                                                                    an answer, so designated, or be defaulted.
September 25th. 2019. October 2nd. 2019. October 9th.                   DATED this 17th day of September. 2019.                               ^      ^^
2019. October 16th. 2019.                                                                                                                    Clerk of Court
                                                                     cc: Craig P. Liszt, Esq.
                                                                     Horr. Novak & Skipp.P.A. Attorneysfor Petitioner
                                                                     Two Datran Center.Suite1700 9130SouthDadeland Blvd.             Miami, Florida 33156
Affiant further says that the Citrus County Chronicle is a           Telephone: 305-670-2525 Facsimile: 305-670-2526
Newspaper published at Crystal River in said Citrus County.          Published September25.October 2.9 &16.2019
Florida, and that the said newspaper has heretofore been
continuously published in Citrus County. Marion County
and Levy County. Florida, each week and has been entered
as second class mail matter at the post office in Inverness in
said Citrus County, Florida, for a period of one year next
preceding the first publication of the attached copy of
advertisement; and affiant further says that he/she has
neither paid nor promised any person, firm or corporation
any discount, rebate, commission or refund for the purpose
of securing this advertisement for publication in the said
newspaper                          .




The forgoing instrument was acknowledged before me


This   I \P         day of    OcAbtr, 3at9
By: Theresa Holland and/or Mary Ann Nac/.i and/or
Mishayla Coffas


who is personally known to me and who did take an oath.

                                          OH
         ^**r*ftfc Notary Public State of Florida
         fki* Mishayla Coffas
         t^^f\ S My Commission GG 280131
         %T-<T       Expires 11/28/2022
